UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------------X
                                                                     :
 HENRY F. HEWES,                                                     :
                                                                     :
                                              Plaintiff,             :   19-CV-9158 (JMF)
                                                                     :
                            -v-                                      :        ORDER
                                                                     :
 ALABAMA SECRETARY OF STATE et al.,                                  :
                                                                     :
                                              Defendants.            :
                                                                     :
 ------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On December 19, 2019, Defendants filed a motion to dismiss the complaint under
Rule 12(b) of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has
twenty-one (21) days after the service of a motion under Rule 12(b) to amend the complaint
once as a matter of course. Because Plaintiff is proceeding pro se, however, the Court will
give Plaintiff additional time to amend the complaint.

        Accordingly, it is hereby ORDERED that Plaintiff shall file any amended complaint
by January 23, 2020. If Plaintiff believes that the pleading of additional facts will cure
deficiencies identified in the motion to dismiss, Plaintiff should include those facts in the
amended complaint. Plaintiff will not be given any further opportunity to amend the
complaint to address issues raised by the motion to dismiss.

       If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendants shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on
ECF stating that they rely on the previously filed motion to dismiss. If Defendants file an
answer or a new motion to dismiss, the Court will deny the previously filed motion to
dismiss as moot.

        If no amended complaint is filed, Plaintiff shall serve any opposition to the motion to
dismiss by January 23, 2020. See ECF No. 27. Defendants’ reply, if any, shall be served by
January 30, 2020. Id. At the time any reply is served, the party represented by counsel shall
supply the Court with one, double-sided courtesy hard copy of all motion papers by mailing
or delivering them to the Thurgood Marshall United States Courthouse, 40 Centre Street,
New York, New York.

        Either party may request an extension of the briefing schedule for the motion. A
deadline will be extended if the party demonstrates that its pursuit of the action has been
diligent and that there is a good reason for extending the deadline.
      Finally, the Clerk of the Court is directed to mail a copy of this Order to Plaintiff.

      SO ORDERED.

Dated: December 20, 2019                          __________________________________
       New York, New York                                  JESSE M. FURMAN
                                                         United States District Judge




                                              2
